DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Pat. No. 2013/0277222), hereinafter “Kwon” in view of the Korean reference (KR 20080102589 A), hereinafter “589”.

    PNG
    media_image1.png
    420
    665
    media_image1.png
    Greyscale

Kwon teaches a water-softening system comprising filter units (121, 122) provided in respective supply channels to supply softened water to a consumption side (140), which is e.g. a faucet [0084] and wherein the filter units remove ionic mater by electric force [0064].  He also teaches filter valves (323, 324) in filter channels (161, 162) and a treatment device.  

    PNG
    media_image2.png
    407
    635
    media_image2.png
    Greyscale

The treatment device includes shut off valves (not shown, see paragraphs 0130 and 0131) upstream of the filter units for the embodiment of figure 3 or valves 321, 322 in the embodiment of figure 5 that are configured to provide a treatment substance (e.g. pre-treated raw water or purified water from the filter unit not in recovery mode).  A processor 130 is connected to the filter units, the filter valves, and the treatment device (other valves) [0083].  The process controls the treatment device in a recovery mode to provide treatment substance to the filter channels when a preset condition is satisfied (e.g. water purification time, 0074).  The process also controls the filter valves, e.g. valves 191, 192 of figure 2, to be closed to flow to the consumption device when the corresponding filter unit is in recovery mode [as in claim 18].

Kwon doesn’t specify the new limitation of a third supply channel which is not provided with a filter unit but includes a third supply valve and provided raw water to the consumption site.  However such is taught by ‘589.  

    PNG
    media_image3.png
    410
    787
    media_image3.png
    Greyscale

‘589 teaches a raw water supply line 30 including a valve 116 in addition to a line 50 including an ion removal filter 120 to produce soft water [as in claim 18].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the additional supply line (which does not have a filter) and includes a valve 116 and is connected to a processor of ‘589 in the invention of Kwon, since ‘589 teaches the benefit of customizing the hardness of the water depending upon need by mixing the softened water with raw water.  The skilled man would also recognize the benefit of being able to supply raw water to the consumption site when softened water is not needed to any degree or when both the filtered paths are out of operation.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as modified by ‘589 in the rejection of claim 18 above and in further view of the Korean Reference KR20140111091A, hereinafter ‘091.

The modified Kwon teaches his filter units to be electric deionization (CDI) but doesn’t specify electro-deionization (EDI).  However, ‘091 teaches electric deionization that can be either CDI or EDI (see line 160 of the English translation) in a similar system that is also for softening water using filter units in parallel.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the electric deionization filter units of the modified Kwon to be EDI units as in ‘091, since simple substitution of parts for the same purpose and by the same means (separation by electric force) is within ordinary skilled.  In addition, Kwon teaches that his filters are not limited to CDI [0064].  

As for the limitation in claims 1 and 15 that the processor determines whether water is supplied to the consumption site, Kwon teaches a flow rate sensor 210 that would necessarily determine when water is being supplied (it is pointed out that Applicant also uses a flow rate sensor 75 for this purpose and in the same location—the purified water line, see paragraph 0061).  As for the further limitation in claim 1 that the processor controls the valves to remain open to maintain a state in which water is allowed to be supplied to the consumption site, when it is determined that no water is supplied thereto, Kwon specifically teaches that his system is for continuously having purified water available [0001, 0045] which necessitates at least one filter valve being open to flow to the consumption site.  This availability of water would be true even when the faucet [0084] of the consumption site 140 is closed [as in claim 1].  As for claim 15, the minimum threshold of detection of the flow sensor would be the critical flow rate.  

As for claims 2-6, upon modification all the limitations thereof are obvious.  Both Kwon and ‘091 alternate between purification (ionic species removal) and regeneration modes (see e.g. figure 1 of Kwon).  

As for claims 7-8, the modified Kwon would have the ability operate as claimed.

As for claims 9-10 and 16-17, ‘091 teaches operating both filters (valves open) for the benefit of producing a large volume of purified water in a short amount of time and then operating both in a regeneration mode (valve closed) [see 0040 of the English Translation].  Both references teach alternating the valves/mode.

As for claims 11-12, normally open or normally closed solenoid valves are well known in the art would have been within ordinary skill.

As for claims 13-14, drain channels and drain valves are taught by Kwon as shown in the reproduced figures above.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection including the addition of KR 589 teaches the added limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRY K CECIL/Primary Examiner, Art Unit 1778